May2, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Strategic Funds, Inc. -Dreyfus Active MidCap Fund 1933 Act File No.: 002-88816 1940 Act File No.: 811-03940 CIK No.: 0000737520 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 121 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 28, 2016. Please address any comments or questions to my attention at 212-922-6833. Sincerely, /s/ Beth Larkin Beth Larkin Paralegal
